DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 05/05/2022, in which claims 1, 4-5, 9, 11-12, and 15-16 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 9, 11-12, and 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of copending Application No. 17736610 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each step or component recited in the claims of the instant application has a patentably equivalent step or component recited in the claims of the copending Application as outlined in the table below.

Copending - 17736610
Instant - 17737573
Claim 1 - A video decoding method performed by a video decoding apparatus, the method comprising: 
receiving a bitstream comprising image information, the image information including a picture header related to a current picture, the current picture including slices; 
parsing, from the picture header, a first flag related to whether information for an inter slice is present in the picture header; 
parsing, from the picture header, a second flag related to whether information for an intra slice is present in the picture header; and 
generating prediction samples by performing at least one of an intra prediction or an inter prediction on blocks infer the slices in the current picture based on the first flag and the second flag.
Claim 16 - wherein based on a value of the first flag being equal to 1, the information for the inter slice including at least one of a first syntax element representing a difference between based 2 logarithm of a minimum size resulting from quad-tree splitting and based 2 logarithm of a minimum coding block size in the inter slice in the current picture and a second syntax element representing a maximum hierarchy depth for a coding unit resulting from multi-type tree splitting in the inter slice in the current picture is comprised in the picture header, and 
wherein based on a value of the second flag being equal to 1, the information for the intra slice including at least one of a third syntax element representing a difference between based 2 logarithm of a minimum size resulting from quad-tree splitting and based 2 logarithm of a minimum coding block size in the intra slice in the current picture and a fourth syntax element representing a maximum hierarchy depth for a coding unit resulting from multi-type tree splitting in the intra slice in the current picture is comprised in the picture header.

Claim 1 -  A video decoding method performed by a video decoding apparatus, the method comprising: 
receiving a bitstream a picture header for a current picture; 
parsing, from the picture header, at least one of a first flag related to whether information for an inter slice is present in the picture header or a second flag related to whether information for an intra slice is present in the picture header;
deriving prediction samples for blocks in slices in the current picture based on at least one of the first flag or the second flag, wherein the prediction samples are derived by performing at least one of an intra prediction or an inter prediction; and 
generating reconstructed samples based on the prediction samples, 
wherein based on a value of the first flag being equal to 1, the information for the inter slice including at least one of a first syntax element representing a difference between based 2 logarithm of a minimum size resulting from quad-tree splitting and based 2 logarithm of a minimum coding block size in the inter slice in the current picture and a second syntax element representing a maximum hierarchy depth for a coding unit resulting from multi-type tree splitting in the inter slice in the current picture is comprised in the picture header.

Claim 4 - wherein slices in the current picture have a type of I slice based on that a value of the first flag is 0.
Claim 4 - wherein slices in the current picture have a type of I slice based on that a value of the first flag is 0.
Claim 5 - wherein 0 or more slices in the current picture have a type of P slice or B slice based on that a value of the first flag is 1.
 Claim 5 - wherein 0 or more slices in the current picture have a type of P slice or B slice based on that a value of the first flag is 1.


Claims 9 and 12 are directed to a video encoding method performed by a video encoding apparatus, the method comprising a sequence of processing steps that are in reverse order/symmetric manner with the processing steps as claimed in claims 1 and 5, and are non-patentable over the prior art for the same reason as previously indicated.

Claim 11 is directed to a video encoding method performed by a video encoding apparatus, the method comprising a sequence of processing steps that are in reverse order/symmetric manner with the processing steps as claimed in claim 4, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 15 is directed to a non-transitory computer-readable digital storage medium storing a bitstream generated by a video encoding method, the video encoding method comprising a sequence of processing steps that are in reverse order/symmetric manner with the processing steps as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 16 is directed to a transmission method of data for a video, the method comprising a sequence of processing steps that are in reverse order/symmetric manner with the processing steps as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Pub. 20210084309 A1) in view of De Lagrange (US Pub. 20210400275 A1).

Regarding claim 1, Zhao discloses a video decoding method performed by a video decoding apparatus, the method comprising (Zhao; Fig. 2, Para. [0075]. A video coding system is used to code video data.): 
receiving a bitstream a picture header for a current picture (Zhao; Para. [0377, 379]. A picture header is used/obtained from a bitstream for a current picture.); 
parsing at least one of a first flag related to whether information for an inter slice is present or a second flag related to whether information for an intra slice is present (Zhao; Para. [0379], Priority Document 62/928147, Pg. 16, 4th to 6th Para. A first flag or a second flag associated with slice type is used to indicate whether inter slice or intra slice information is present.); 
deriving prediction samples for blocks in slices in the current picture based on at least one of the first flag or the second flag, wherein the prediction samples are derived by performing at least one of an intra prediction or an inter prediction (Zhao; Para. [0132, 146, 379], Priority Document 62/928147, Pg. 16, 4th to 6th Para. Predicted samples for block in slices are determined in accordance with a first flag or a second flag based on inter-prediction or intra-prediction.); and 
generating reconstructed samples based on the prediction samples (Zhao; Para. [0132, 146, 379], Priority Document 62/928147, Pg. 16, 4th to 6th Para. Predicted samples for block in slices are determined in accordance with a first flag or a second flag based on inter-prediction or intra-prediction, wherein reconstructed samples are determined in accordance with prediction samples.), 
wherein based on a value of the first flag being equal to 1, the information for the inter slice including at least one of a first syntax element representing a difference between based 2 logarithm of a minimum size resulting from quad-tree splitting and based 2 logarithm of a minimum coding block size in the inter slice in the current picture and a second syntax element representing a maximum hierarchy depth for a coding unit resulting from multi-type tree splitting in the inter slice in the current picture is comprised in the picture header (Zhao; Table 15, Para. [0363, 377, 379], Priority Document 62/928147, Pg. 16, 4th to 6th Para. For a first flag being 1, inter information for inter slice includes at least a first syntax element indicating difference between the base 2 logarithm of the minimum size in samples of a leaf block resulting from quadtree splitting of a CTU and the base 2 logarithm of the minimum coding block size in samples for CUs in slices, and a second syntax element indicating maximum hierarchy depth for coding units resulting from multi-type tree splitting of a quadtree leaf in slices.).
While Zhao discloses parsing at least one of a first flag related to whether information for an inter slice is present or a second flag related to whether information for an intra slice is present (Zhao; See remarks above.),
it does not specifically disclose parsing, from the picture header, at least one of a first flag related to whether information for an inter slice is present in the picture header or a second flag related to whether information for an intra slice is present in the picture header.
However, De Lagrange teaches parsing, from the picture header, at least one of a first flag related to whether information for an inter slice is present in the picture header or a second flag related to whether information for an intra slice is present in the picture header (De Lagrange; Para. [0147]. At least a first flag or a second flag associated with a slice type is determined to indicate whether inter or intra information is present in a picture header.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zhao to adapt syntax structure, by incorporating De Lagrange’s teaching wherein slice types are signaled in a picture header, for the motivation to adapt syntax structure and element in multiple variations (De Lagrange; Para. [0147].).

Regarding claim 5, modified Zhao teaches wherein 0 or more slices in the current picture have a type of P slice or B slice based on that a value of the first flag is 1 (Zhao; Table 15, Para. [0363, 377, 379], Priority Document 62/928147, Pg. 16, 4th to 6th Para. For a first flag being 1, at least one slice in a picture is a P slice or a B slice.).

Claims 9 and 12 are directed to a video encoding method performed by a video encoding apparatus, the method comprising a sequence of processing steps that are in reverse order/symmetric manner with the processing steps as claimed in claims 1 and 5, and are non-patentable over the prior art for the same reason as previously indicated.

Claim 15 is directed to a non-transitory computer-readable digital storage medium storing a bitstream generated by a video encoding method, the video encoding method comprising a sequence of processing steps that are in reverse order/symmetric manner with the processing steps as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 16 is directed to a transmission method of data for a video, the method comprising a sequence of processing steps that are in reverse order/symmetric manner with the processing steps as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Pub. 20210084309 A1) in view of De Lagrange (US Pub. 20210400275 A1), as applied to claim 1, and further in view of Wang (US Pub. 20220030253 A1).

Regarding claim 4, modified Zhao teaches wherein slices in the current picture have a type of I slice (Zhao; Table 15, Para. [0363, 377, 379], Priority Document 62/928147, Pg. 16, 4th to 6th Para. I slices are used in a current picture.).
But it does not specifically teach wherein slices in the current picture have a type of I slice based on that a value of the first flag is 0.
However, Wang teaches wherein slices in the current picture have a type of I slice based on that a value of the first flag is 0 (Wang; Para. [0149]. Slices in a picture include I slices in accordance with a flag being zero.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the modified video coding system of Zhao to adapt a syntax element, by incorporating Wang’s teaching wherein I slices are used in accordance with a syntax flag, for the motivation to allow slice forwarding as part of a decoded video sequence (Wang; Abstract.).

Claim 11 is directed to a video encoding method performed by a video encoding apparatus, the method comprising a sequence of processing steps that are in reverse order/symmetric manner with the processing steps as claimed in claim 4, and is non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US Pub. 20220217328 A1) teaches a video coding system that move syntax element from a slice header into a picture header.
Gao (US Pub. 20210227218 A1) teaches a video coding system that specifies whether a slice type is allowed for one coded picture in a picture header.
Coban (US Pub. 20210195248 A1) teaches a video coding system that uses picture header intra random access picture and gradual decoder refresh signaling in video coding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/Primary Examiner, Art Unit 2485